Exhibit 10.1

 

CLASS A PREFERRED UNIT

PURCHASE AGREEMENT

among

SANCHEZ PRODUCTION PARTNERS LP

and

THE PURCHASERS PARTY HERETO

 

 

 

--------------------------------------------------------------------------------

 

 

Picture 1 [spp-20150415ex1012dfad8g001.jpg]

 

 

 





1

 

 

--------------------------------------------------------------------------------

 

 

 

Picture 2 [spp-20150415ex1012dfad8g002.jpg]

2

 

 

--------------------------------------------------------------------------------

 

 

CLASS A PREFERRED UNIT PURCHASE AGREEMENT

This CLASS A PREFERRED UNIT PURCHASE AGREEMENT, dated as of April 15, 2015 (this
“Agreement”), is entered into by and among SANCHEZ PRODUCTION PARTNERS LP, a
Delaware limited partnership (“Sanchez”), and the purchasers set forth in
Schedule A hereto (the “Purchasers”).

WHEREAS, Sanchez desires to issue and sell to the Purchasers, and the Purchasers
desire to purchase from Sanchez, certain of Sanchez’s Class A Preferred Units
(as defined below), in accordance with the provisions of this Agreement; and

WHEREAS, Sanchez has agreed to provide the Purchasers with certain registration
rights with respect to the Class A Preferred Units and Common Units underlying
the Class A Preferred Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:

Article I
DEFINITIONS

Section 1.01 Definitions.   As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate”  means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question.  As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.  For the avoidance of
doubt, for purposes of this Agreement, the Partnership Entities, on the one
hand, and any Purchaser, on the other, shall not be considered Affiliates.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Partnership Agreement and any and all other agreements or
instruments executed and delivered to the Purchasers by the Partnership Entities
hereunder or thereunder.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.

“Class A Preferred Units” means Sanchez’s Class A Preferred Units.

“Closing” has the meaning specified in Section 2.02.

“Closing Date” has the meaning specified in Section 2.02.





 

 

--------------------------------------------------------------------------------

 

 

“Code” has the meaning specified in Section 3.10.

“Commission” means the United States Securities and Exchange Commission.

“Common Units” means common units representing limited partner interests in
Sanchez.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.

“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.

“Environmental Law” means any Law applicable to the Partnership Entities or the
operation of their business in any way relating to the protection of human
health and safety (to the extent such health and safety relate to exposure to
Hazardous Substances), the environment, natural resources, including the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9601 et seq.), the Hazardous Materials Transportation Act (49 U.S.C. App. §
5101 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Oil Pollution Act of 1990 (33 U.S.C. § 2701 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), .

“Environmental Permits” means all approvals, authorizations, consents, licenses,
permits, variances, waivers, exemptions, registrations of a Governmental
Authority required under any Environmental Laws for the operation of the
business of the Partnership Entities.

 “Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the Sanchez Financial
Statements prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such Sanchez Financial Statements.

“General Partner” means Sanchez Production Partners GP LLC, a Delaware limited
liability company and the general partner of Sanchez.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with



2

 

 

--------------------------------------------------------------------------------

 

 

respect to Sanchez means a Governmental Authority having jurisdiction over
Sanchez, its Subsidiaries or any of their respective Properties.

“Hazardous Substances” means (a) any “hazardous substance” as defined in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, (b) any “hazardous waste” as defined in the Resource Conservation and
Recovery Act, as amended, (c) any petroleum, petroleum products, natural
gas,  oil and gas waste, and oil and any components or derivatives thereof, (d)
any polychlorinated biphenyl and (e) any pollutant, contaminant or hazardous or
toxic, material, waste or substance regulated under any other Environmental Law.

“Incentive Distribution Rights” has the meaning specified in Section 3.02(a).

“Indemnified Party” has the meaning specified in Section 5.03.

“Indemnifying Party” has the meaning specified in Section 5.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.

“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.

“Material Adverse Effect”  means any change, event or effect that, individually
or together with any other changes, events or effects, has a material adverse
effect on (i) the condition (financial or otherwise), business, assets or
results of operations of the Partnership Entities, taken as a whole, (ii)  the
limited partners of Sanchez resulting from any event which subjects them to any
material liability or disability, or (iii) the ability of the Partnership
Entities to perform their obligations under the Basic Documents; provided,
 however, that a Material Adverse Effect shall not include any material and
adverse effect on the foregoing to the extent such material and adverse effect
results from, arises out of, or relates to (x) a general deterioration in the
economy or changes in the general state of the industry in which Sanchez
operates, except to the extent that Sanchez, taken as a whole, is adversely
affected in a disproportionate manner as compared to other industry
participants, (y) the outbreak or escalation of hostilities involving the United
States, the declaration by the United States of a national emergency or war or
the occurrence of any other calamity or crisis, including acts of terrorism, or
(z) any change in accounting requirements or principles imposed upon any
Partnership Entity or their respective businesses or any change in applicable
Law, or the interpretation thereof, other than a change that would result in
Sanchez being treated as a corporation for federal Tax purposes.

“NYSE MKT” means the NYSE MKT LLC.

“Partnership Agreement” means the Agreement of Limited Partnership of Sanchez,
dated as of March 6, 2015,  as amended by Amendment No. 1 to the Agreement of
Limited Partnership of Sanchez, dated as of March 31, 2015, as further amended,
restated or otherwise modified from time to time in accordance with the terms
thereof.





3

 

 

--------------------------------------------------------------------------------

 

 

“Partnership Entities” means Sanchez and its Subsidiaries.

“Permits” means any approvals, authorizations, consents, licenses, permits,
variances, waivers, grants, franchises, concessions, exemptions, orders,
registrations or certificates of a Governmental Authority.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.

“Placement Agent” means SunTrust Robinson Humphrey, Inc., which Sanchez has
engaged as its exclusive placement agent for the offering of the Class A
Preferred Units on a “best efforts” basis.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).

“Purchase Price” means an amount equal to $1.60 per Class A Preferred Unit,
multiplied by the number of Purchased Units to be purchased by the Purchasers on
the Closing Date.

 “Purchased Units” has the meaning specified in Section 2.01.

“Purchaser Related Parties” has the meaning specified in Section 5.01.

“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
of even date herewith, between Sanchez and the Purchasers.

“Representatives” means, with respect to a specified Person, the investors,
officers, directors, managers, employees, agents, advisors, counsel,
accountants, investment bankers and other representatives of such Person.

“Rights-of-Way” has the meaning specified in Section 3.19.

“Sanchez” has the meaning set forth in the introductory paragraph of this
Agreement.

“Sanchez Financial Statements” has the meaning specified in Section 3.03.

“Sanchez Related Parties” has the meaning specified in Section 5.02.

“Sanchez SEC Documents” has the meaning specified in Section 3.03.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Short Sales” means, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and



4

 

 

--------------------------------------------------------------------------------

 

 

forward sale contracts, options, puts, calls, short sales, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements, and sales and other transactions through non-U.S. broker dealers
or foreign regulated brokers.

“Subsidiary” means, as to any Person, any corporation or other entity of
which:  (i) such Person or a Subsidiary of such Person is a general partner or
manager; (ii) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (iii) any corporation or other entity as to which such Person
consolidates for accounting purposes.

“Tax Return” has the meaning specified in Section 3.16(b).

“Taxes” has the meaning specified in Section 3.16(b).

“Third Party Claim” has the meaning specified in Section 5.03(b).

Section 1.02Accounting Procedures and Interpretation.   Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Sanchez Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

Article II
AGREEMENT TO SELL AND PURCHASE

Section 2.01Purchase.    On the Closing Date, subject to the terms and
conditions hereof, each Purchaser hereby agrees to purchase from Sanchez, and
Sanchez hereby agrees to issue and sell to each Purchaser, the number of Class A
Preferred Units set forth opposite each Purchaser’s name on Schedule A for the
Purchase Price per Class A Preferred Unit (collectively, the “Purchased Units”).

Section 2.02Closing.  Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on the date of this Agreement (the “Closing Date”)
at the offices of Andrews Kurth LLP, 600 Travis, Suite 4200, Houston, Texas
77002. 

Section 2.03Deliveries at the Closing.

(a) Deliveries of Sanchez at the Closing.  At the Closing, Sanchez shall deliver
or cause to be delivered (unless waived by the Purchasers) to the Purchasers:



5

 

 

--------------------------------------------------------------------------------

 

 

(i) An opinion from Andrews Kurth LLP, counsel for the Partnership Entities, in
substantially the form attached hereto as Exhibit A, which shall be addressed to
the Purchasers and the Placement Agent and dated the date of the Closing;

(ii) A “Supplemental Listing Application” approving the Conversion Units for
listing by the NYSE MKT;

(iii) Evidence of issuance of the Purchased Units credited to book-entry
accounts maintained by the transfer agent, bearing a restrictive notation
meeting the requirements of the Partnership Agreement, free and clear of any
Liens, other than transfer restrictions under the Partnership Agreement or the
Delaware LP Act and applicable federal and state securities laws;

(iv) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of Sanchez, certifying as to and attaching (1) the
Partnership Agreement, as amended, (2) board resolutions authorizing the
execution and delivery of the Basic Documents and the consummation of the
transactions contemplated thereby, including the issuance of the Purchased
Units, and (3) the incumbency of the officers authorized to execute the Basic
Documents on behalf of Sanchez, setting forth the name and title and bearing the
signatures of such officers;

(v) A cross-receipt executed by Sanchez and delivered to the Purchasers
certifying that it has received from the Purchasers an amount in cash equal to
the Purchase Price; and

(vi) The Registration Rights Agreement, which shall have been duly executed by
Sanchez.

(b) Deliveries of Each Purchaser at the Closing.  At the Closing, each Purchaser
shall deliver or cause to be delivered (unless waived by Sanchez) to Sanchez:

(i) The Registration Rights Agreement, which shall have been duly executed by
such Purchaser;

(ii) A cross-receipt executed by such Purchaser and delivered to Sanchez
certifying that it has received from Sanchez its Purchased Units; and

(iii) Payment of such Purchaser’s Purchase Price payable by wire transfer of
immediately available funds to an account designated in advance of the Closing
Date by Sanchez.

Section 2.04Independent Nature of Purchasers’ Obligations and Rights.    The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document.  The failure or waiver of performance under
any Basic Document of any Purchaser by Sanchez does not excuse performance by
any other Purchaser and the waiver of performance of Sanchez by any Purchaser
does not excuse performance by Sanchez with respect to each other
Purchaser.  Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant



6

 

 

--------------------------------------------------------------------------------

 

 

thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the Basic
Documents.  Each Purchaser shall be entitled to independently protect and
enforce its rights, including the rights arising out of this Agreement or out of
the other Basic Documents, and it shall not be necessary for any other Purchaser
to be joined as an additional party in any proceeding for such purpose.

Section 2.05Further Assurances.From time to time after the date hereof, without
further consideration, Sanchez and each Purchaser shall use their commercially
reasonable efforts to take, or cause to be taken, all actions necessary or
appropriate to consummate the transactions contemplated by this Agreement.

Article III
REPRESENTATIONS AND WARRANTIES AND
COVENANTS RELATED TO SANCHEZ

As of the Closing Date, Sanchez represents and warrants to and covenants with
the Purchasers and the Placement Agent as follows:

Section 3.01Existence.

(a) Each of the Partnership Entities has been duly incorporated or formed, as
the case may be, and is validly existing as a limited liability company, limited
partnership or corporation, as the case may be, in good standing under the Laws
of its jurisdiction of incorporation or formation, as the case may be, and has
the full limited liability company, limited partnership or corporate, as the
case may be, power and authority to own or lease its Properties and assets and
to conduct the businesses in all material respects which it is engaged, and is
duly registered or qualified as a foreign limited liability company, limited
partnership or corporation, as the case may be, for the transaction of business
under the laws of each jurisdiction in which the character of the business
conducted by it or the nature or location of the properties owned or leased by
it makes such registration or qualification necessary, except where the failure
to so register or qualify would not reasonably be expected to have a Material
Adverse Effect.

(b) None of the Partnership Entities is in default in the performance,
observance or fulfillment of any provision of, in the case of Sanchez, the
Partnership Agreement or its certificate of limited partnership, in the case of
the General Partner, any provision of its certification of formation, limited
liability company agreement or other similar organizational documents, or, in
the case of any Subsidiary of Sanchez, its respective certificate of
incorporation, certification of formation, certificate of limited partnership,
bylaws, limited liability company agreement, partnership agreement or other
similar organizational documents. 

(c) The Partnership Agreement has been duly authorized, executed and delivered
by the General Partner and is a valid and legally binding agreement of the
General Partner, enforceable against the General Partner in accordance with its
terms; provided that, with respect to the Partnership Agreement, the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or



7

 

 

--------------------------------------------------------------------------------

 

 

affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law); and provided further, that the indemnity, contribution and
exoneration provisions contained in the Partnership Agreement may be limited by
applicable laws and public policy.

Section 3.02 Capitalization and Valid Issuance of Purchased Units.

(a)As of March 31, 2015, the issued and outstanding limited partner interests of
Sanchez consist of 31,442,573 Common Units, 10,625,000 Class A Preferred Units
and the incentive distribution rights (as defined in the Partnership Agreement,
the “Incentive Distribution Rights”).  All outstanding Common Units, Incentive
Distribution Rights, Class A Preferred Units and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).

(b) The General Partner is the sole general partner of Sanchez with a
non-economic general partner interest in Sanchez; such general partner interest
has been duly authorized and validly issued in accordance with the Partnership
Agreement, and the General Partner owns such interest free and clear of all
Liens (except for (A) restrictions on transferability contained in the
Partnership Agreement or as disclosed in the Sanchez SEC Documents (B) Liens
created, arising under or securing any credit facility to which Sanchez is a
party and (C) Liens arising under the Partnership Agreement or the Delaware LP
Act).

(c)The Purchased Units being purchased by the Purchasers hereunder and the
limited partner interests represented thereby are duly authorized by Sanchez
pursuant to the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by the
Partnership Agreement) and nonassessable (except as such nonassessability may be
affected by matters described in Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than (i) restrictions on transfer under the Partnership
Agreement or this Agreement and under applicable state and federal securities
laws, (ii) such Liens as are created by the Purchasers and (iii) such Liens as
arise under the Partnership Agreement or the Delaware LP Act. Except as
disclosed in the Sanchez SEC Documents, there are no persons entitled to
statutory, preemptive or other similar contractual rights to subscribe for the
Purchased Units; and, except for the Purchased Units to be issued pursuant to
this Agreement or as disclosed in the Sanchez SEC Documents, no options,
warrants or other rights to purchase, agreements or other obligations to issue,
or rights to convert any obligations into or exchange any securities for,
partnership securities or ownership interests in Sanchez are outstanding.

(d)Upon issuance in accordance with this Agreement and the terms of the Class A
Preferred Units, the Conversion Units will be duly authorized, validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the  Basic Documents and under applicable state
and federal



8

 

 

--------------------------------------------------------------------------------

 

 

securities laws, (ii) such Liens as are created by the Purchasers and (iii) such
Liens as arise under the Partnership Agreement or the Delaware LP Act.

Section 3.03Sanchez SEC Documents; Sanchez Financial Statements.Except as
disclosed in the Sanchez SEC Documents, since January 1, 2014,  Sanchez’s forms,
registration statements, reports, schedules and statements required to be filed
by it under the Exchange Act or the Securities Act (all such documents filed
prior to the date hereof, collectively the  “Sanchez SEC Documents”) have been
filed with the Commission on a timely basis.  The Sanchez SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Sanchez Financial Statements”), at the time
filed (or in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequent Sanchez SEC
Document) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made in the case of any prospectus, not misleading, (b) complied as to form in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be, (c) complied as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto, (d) in the case of the
Sanchez Financial Statements, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10‑Q
of the Commission), and (e) in the case of the Sanchez Financial Statements,
fairly present (subject in the case of unaudited statements to normal and
recurring and year-end audit adjustments) in all material respects the
consolidated financial position of Sanchez and its consolidated subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows of Sanchez and its Subsidiaries for the periods then ended.  The
independent auditor of Sanchez as of the date of the most recent balance sheet
of Sanchez is an independent registered public accounting firm with respect to
Sanchez and has not resigned or been dismissed as independent registered public
accountants of Sanchez as a result of or in connection with any disagreement
with Sanchez on any matter of accounting principles or practices, financial
statement disclosure or auditing scope or procedures.  Since the date of the
most recent balance sheet of Sanchez reviewed or audited by such auditor, and
the audit committee of the board of directors of the General Partner until the
Closing Date, (i) the interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Sanchez SEC Documents fairly
presents the information called for in all material respects and has been
prepared in accordance with the Securities and Exchange Commission’s rules and
guidelines applicable thereto and (ii) there are no material weaknesses or
significant deficiencies in Sanchez’s internal controls.

                Section 3.04No Material Adverse Change.  Except as expressly set
forth in or contemplated by the Sanchez SEC Documents, since December 31, 2014
through the Closing Date: (a) there has not occurred any adverse change, or any
development involving or which may reasonably be expected to involve,
individually or in the aggregate, an adverse change, in the condition, financial
or otherwise, general affairs, business, operations, prospects, properties,
management, partners’ capital, stockholders’ equity, net worth or results of
operations of the Partnership Entities, taken as a whole, in each case except as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; and (b) there is not, to the knowledge of the Partnership Entities, any
default or event which, with notice or lapse of time or both,



9

 

 

--------------------------------------------------------------------------------

 

 

would constitute a default under the any agreement of Sanchez governing material
indebtedness for borrowed money, except such events of default and other events
as to which requisite waivers or consents have been obtained or which are no
longer continuing.

Section 3.05No Registration Required.  Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither Sanchez nor,
to the knowledge of Sanchez, any authorized Representative acting on its behalf
has taken or will take any action hereafter that would cause the loss of such
exemption

Section 3.06Litigation.  Except as set forth in the Sanchez SEC Documents, there
are no legal or governmental proceedings pending to which any Partnership Entity
is a party or to which any Property or asset of any Partnership Entity is
subject that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or which challenges the validity of any of
the Basic Documents or the right of any Partnership Entity to enter into any of
the Basic Documents or to consummate the transactions contemplated hereby and
thereby and, to the knowledge of Sanchez, no such proceedings are threatened by
Governmental Authorities or others.

Section 3.07No Conflicts.  None of (i) the offering, issuance and sale by
Sanchez of the Purchased Units and the application of the proceeds therefrom,
(ii) the execution, delivery and performance of the Basic Documents, or (iii)
the consummation of the transactions contemplated thereby (1) constitutes or
will constitute a violation of the Partnership Agreement, the GP LLC Agreement
or the other organizational documents of any of Sanchez, the General Partner or
the Subsidiaries, (2)  constitutes or will constitute a breach or violation of,
or a default (or an event which, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of Sanchez, the
General Partner or the Subsidiaries is a party or by which any of them or any of
their respective properties may be bound, (3) violates or will violate any
statute, Law, Permit or regulation or any order, judgment, decree or injunction
of any court or Governmental Authority or body having jurisdiction over of
Sanchez, the General Partner or the Subsidiaries or any of their properties in a
proceeding to which any of them or their property is or was a party, or
(4) results or will result in the creation or imposition of any Lien upon any
property or assets of any of Sanchez, the General Partner or the Subsidiaries,
which conflicts, breaches, violations, defaults or liens, in the case of clauses
(2), (3) or (4), would, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

Section 3.08Authority; Enforceability.  Sanchez has all requisite power and
authority to issue, sell and deliver the Purchased Units, in accordance with and
upon the terms and conditions set forth in this Agreement and the Partnership
Agreement. All partnership or limited liability company action, as the case may
be, required to be taken by the General Partner and Sanchez for the
authorization, issuance, sale and delivery of the Purchased Units, the execution
and delivery of the Basic Documents and the consummation of the transactions
contemplated thereby shall have been validly taken. No approval from the holders
of outstanding Common Units is required under the Partnership Agreement or the
rules of the NYSE MKT in connection with Sanchez’s issuance and sale of the
Purchased Units to the Purchasers.  Each of the Basic Documents has been duly
and validly authorized and has been or, with respect to the Basic



10

 

 

--------------------------------------------------------------------------------

 

 

Documents to be delivered at the Closing, will be, validly executed and
delivered by Sanchez and constitutes, or will constitute, the legal, valid and
binding obligations of Sanchez, enforceable in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or affecting creditors’
rights and by general principles of equity.

Section 3.09Approvals.Except as required by the Commission in connection with
Sanchez’s obligations under the Registration Rights Agreement or has already
been obtained, no authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
Sanchez of any of the Basic Documents or Sanchez’s issuance and sale of the
Purchased Units, except (i) as may be required under the state securities or
“Blue Sky” Laws, (ii) for the filing of a supplemental listing application with
the NYSE MKT seeking approval of the Conversion Units for listing by the NYSE
MKT or (iii) where the failure to receive such authorization, consent, approval,
waiver, license, qualification or written exemption or to make such filing,
declaration, qualification or registration would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

Section 3.10MLP Status.  Sanchez has, for each taxable year beginning after
December 31, 2007, during which Sanchez was in existence, met the gross income
requirements of Section 7704(c)(2) of the Internal Revenue Code of 1986, as
amended (the “Code”).  Sanchez expects to meet the gross income requirements of
Section 7704(c)(2) of the Code for its taxable year ending December 31, 2015.

Section 3.11Investment Company Status.  None of the Partnership Entities is now,
and immediately after the sale of the Purchased Units hereunder and the
application of the net proceeds from such sale none of the Partnership Entities
will be, an “investment company” or a company controlled by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.12Certain Fees.  Except for fees to be paid by Sanchez to the
Placement Agent, no fees or commissions are or will be payable by Sanchez to
brokers, finders or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement. Sanchez agrees that it will indemnify and hold harmless the
Purchasers from and against any and all claims, demands, or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
Sanchez or alleged to have been incurred by Sanchez in connection with the sale
of the Purchased Units or the consummation of the transactions contemplated by
this Agreement.

Section 3.13Insurance.  The Partnership Entities maintain or are entitled to the
benefits of insurance from reputable insurers covering their properties,
operations, personnel and businesses against such losses and risks as are
reasonably adequate to protect them and their businesses in a commercially
reasonable manner. None of the Partnership Entities (i) has received notice from
any insurer or agent of such insurer that substantial capital improvements or
other expenditures will have to be made in order to continue such insurance or
(ii) has any reason to believe that it will not be able to renew its existing
insurance coverage as and when such



11

 

 

--------------------------------------------------------------------------------

 

 

coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as described in the Sanchez SEC Documents.

Section 3.14Books and Records; Sarbanes-Oxley Compliance.

(a)The Partnership Entities maintain systems of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of the Partnership
Entities’ financial statements in conformity with GAAP and to maintain
accountability for its assets, (iii) access to the Partnership Entities’ assets
is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for the Partnership Entities’
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Sanchez is not aware of any
failures of such internal accounting controls that are material or that would be
required to be disclosed pursuant to any applicable Law.

(b)Sanchez has established and maintains disclosure controls and procedures (to
the extent required by and as defined in Rules 13a- 15(e) and 15d-15(e) under
the Exchange Act), which are designed to provide reasonable assurance that
information required to be disclosed by Sanchez in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and
communicated to Sanchez’s management, including its principal executive officer
and principal financial officer, as appropriate, to allow for timely decisions
regarding required disclosure. Sanchez has carried out evaluations of the
effectiveness of its disclosure controls and procedures and such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.

(c)There is and has been no failure on the part of Sanchez and, to Sanchez’s
knowledge, the General Partner’s directors or officers, in their capacities as
such, to comply in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith.

Section 3.15Listing and Maintenance Requirements.  The Common Units are listed
on the NYSE MKT, and Sanchez has not received any notice of delisting. The
issuance and sale of the Purchased Units and the offer of the Common Units and
issuance of such Common Units upon conversion of the Purchased Units does not
contravene NYSE MKT rules and regulations.

Section 3.16Taxes.

(a)Except as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect, (i) each of the Partnership Entities has
prepared and timely filed (taking into account any extension of time within
which to file) all Tax Returns required to be filed by any of them and all such
filed Tax Returns are complete and accurate, (ii) each of the Partnership
Entities has timely paid all Taxes that are required to be paid by any of them,
(iii) there are no audits, examinations, investigations, actions, suits, claims
or other proceedings in respect of Taxes pending or threatened in writing nor
has any deficiency for any Tax been assessed by any Governmental Authority in
writing against any Partnership Entity, and (iv) all



12

 

 

--------------------------------------------------------------------------------

 

 

Taxes required to be withheld by any Partnership Entity have been withheld and
paid over to the appropriate Tax authority (except, in the case of this clause
(iv) or clause (i) or (ii) above, with respect to matters contested in good
faith and for which adequate reserves have been established on Sanchez’s
financial statements in accordance with GAAP).  None of the Partnership Entities
has entered into any transaction that, as of the date of this Agreement has been
identified by the Internal Revenue Service in published guidance as a “listed
transaction” as defined under Section 1.6011-4(b)(2) of the Treasury Regulations
promulgated under the Code.

(b)As used in this Agreement, (i) “Taxes” means any and all domestic or foreign,
federal, state, local or other taxes of any kind (together with any and all
interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority, including taxes on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, and including any liability in respect
of any items described above as a transferee or successor, pursuant to Section
1.1502-6 of the Treasury Regulations (or any similar provision of state, local
or foreign Law), or as an indemnitor, guarantor, surety or in a similar capacity
under any Contract and (ii) “Tax Return” means any return, report or similar
filing (including the attached schedules) filed or required to be filed with
respect to Taxes (and any amendments thereto), including any information return,
claim for refund or declaration of estimated Taxes.

           Section 3.17Compliance with Laws; Environmental Laws; Permits; and
Environmental Permits.

(a)Neither Sanchez nor any of its Subsidiaries is in violation of any Law
applicable to Sanchez or its Subsidiaries, except as would not, individually or
in the aggregate, have a Material Adverse Effect.  Sanchez and its Subsidiaries
possess all Permits issued by the appropriate regulatory authorities necessary
to conduct their respective businesses, except where the failure to possess such
Permits would not, individually or in the aggregate, have a Material Adverse
Effect, and neither Sanchez nor any such Subsidiary has received any notice of
proceedings relating to the revocation or modification of any such Permit,
except where such potential revocation or modification would not, individually
or in the aggregate, have a Material Adverse Effect.

(b)Each of the Partnership Entities has such Permits as are necessary to own its
properties and to conduct its business in the manner described in the Sanchez
SEC Documents, subject to such qualifications as may be set forth in the Sanchez
SEC Documents and except for such Permits which, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect; each of the
Partnership Entities has fulfilled and performed all of its material obligations
with respect to such Permits which are due to have been fulfilled and performed
and no event has occurred which allows, or after notice or lapse of time would
allow, revocation or termination thereof or results in any impairment of the
rights of the holder of any such Permit, except for such revocations,
terminations and impairments that would not, individually or in the aggregate,
have a Material Adverse Effect, subject in each case to such qualifications as
may be set forth in the Sanchez SEC Documents; and, except as described in the
Sanchez SEC



13

 

 

--------------------------------------------------------------------------------

 

 

Documents, none of such Permits contains any restriction that is materially
burdensome to the Partnership Entities, taken as a whole.

(c)The Partnership Entities have timely applied for or obtained and are
in  compliance with all such obtained material Environmental Permits required
for their operations as currently conducted, except as (i) would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) have been disclosed in Sanchez SEC Documents.  Sanchez has not received
written notice of any pending action or proceeding and, to the knowledge of
Sanchez, no action or proceeding is threatened, to suspend, revoke, modify or
terminate any Environmental Permit held by the Partnership Entities that would
have a Material Adverse Effect on the Partnership Entities.  The operations of
the Partnership Entities are in compliance with all Environmental Laws and, to
the knowledge of Sanchez, no occurrences or conditions currently exist that
would reasonably be expected to adversely affect the Partnership Entities’
continued  compliance with Environmental Laws and Environmental Permits, except
as (i) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) have been disclosed in the Sanchez
SEC Documents.  There are no present claims under Environmental Law asserted
against any of the Partnership Entities, including claims relating to the
release, spill or disposal of any Hazardous Substances resulting from the
operations of the Partnership Entities, except such claims as (i) would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) have been disclosed in Sanchez SEC
Documents.  Notwithstanding any other provision of this Agreement, the
representations and warranties set forth in this Section 3.17(c) are the only
representations and warranties relating to Environmental Laws or Environmental
Permits.

           Section 3.18Title to Property.Each of the Partnership Entities has
good and indefeasible title to all real property (save and except for
Rights-of-Way) and good title to all personal property described in the Sanchez
SEC Documents as owned by such Partnership Entity, free and clear of all Liens
except such (i) as are described in the Sanchez SEC Documents, (ii) as are
created, arise under or secure any credit facility to which Sanchez is a party
or (iii) as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 3.19Rights of Way.Each of the Partnership Entities has such consents,
easements, rights-of-way or licenses (“Rights-of-Way”) from any person as are
necessary to conduct its business in the manner described in the Sanchez SEC
Documents, subject to such qualifications as may be set forth in the Sanchez SEC
Documents and except for such rights-of-way the failure of which to have
obtained would not have, individually or in the aggregate, a Material Adverse
Effect.

Article IV
REPRESENTATIONS AND WARRANTIES AND
COVENANTS OF THE PURCHASERS

Each of the Purchasers, severally but not jointly, represent and warrant and
covenant to Sanchez and the Placement Agent as follows:





14

 

 

--------------------------------------------------------------------------------

 

 

Section 4.01Existence.   Such Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

Section 4.02Authorization, Enforceability.    Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under the Basic Documents.  The execution, delivery and performance of the Basic
Documents by such Purchaser and the consummation by it of the transactions
contemplated thereby have been duly and validly authorized by all necessary
legal action, and no further consent or authorization of such Purchaser is
required.  The Basic Documents have been duly executed and delivered by such
Purchaser and constitute legal, valid and binding obligations of such Purchaser;
provided that, the enforceability thereof may be limited by bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity and except as the rights to indemnification may be limited by
applicable law (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

Section 4.03No Breach.   The execution, delivery and performance of the Basic
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated thereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which such Purchaser is a party or by
which such Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over such Purchaser or the property or assets of such
Purchaser, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by the Basic Documents.

Section 4.04Certain Fees.  No fees or commissions are or will be payable by any
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.  Each Purchaser agrees that it will indemnify
and hold harmless Sanchez from and against any and all claims, demands or
liabilities for broker’s, finder’s, placement, or other similar fees or
commissions incurred by such Purchaser or alleged to have been incurred by such
Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.

Section 4.05Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in Purchased Units and the
Conversion Units. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.



15

 

 

--------------------------------------------------------------------------------

 

 

(b) Information. Such Purchaser and its Representatives have been furnished with
all materials relating to the business, finances and operations of Sanchez that
have been requested and materials relating to the offer and sale of the
Purchased Units and Conversion Units that have been requested by such Purchaser.
Such Purchaser and its Representatives have been afforded the opportunity to ask
questions of Sanchez.  Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchasers and its Representatives
shall modify, amend or affect such Purchasers’ right (i) to rely on Sanchez’s
representations and warranties contained in Article III above or (ii) to
indemnification or any other remedy based on, or with respect to the accuracy or
inaccuracy of, or compliance with, the representations, warranties, covenants
and agreements in any Basic Document.  Such Purchaser understands that its
purchase of the Purchased Units involves a high degree of risk. Such Purchaser
has sought such accounting, legal and tax advice as it has considered necessary
to make an informed investment decision with respect to its acquisition of the
Purchased Units.    Such Purchaser understands that the Placement Agent has
acted solely as the agent of Sanchez in this placement of the Class A Preferred
Units and such Purchaser has not relied on the business or legal advice of the
Placement Agent or any of its agents, counsel or affiliates in making its
investment decision hereunder, and confirms that none of such persons has made
any representations or warranties to such Purchaser in connection with the
transactions contemplated by this Agreement.

(c) Residency. Such Purchaser shall cooperate reasonably with Sanchez to provide
any information necessary for any applicable securities filings.

(d) Legends. Such Purchaser understands that, until such time as the Purchased
Units have been registered pursuant to the provisions of the Securities Act, or
the Purchased Units are eligible for resale pursuant to Rule 144 promulgated
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Purchased Units
will bear a restrictive legend as provided in the Partnership Agreement. Each
Purchaser understands that, until such time as the Conversion Units have been
registered pursuant to the provisions of the Securities Act, or the Conversion
Units are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Conversion Units will
bear a restrictive legend as provided in the Partnership Agreement.

(e) Purchase Representation. Such Purchaser is purchasing the Purchased Units
for its own account and not with a view to distribution in violation of any
securities laws. Such Purchaser has been advised and understands that neither
the Purchased Units nor the Conversion Units have been registered under the
Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act). Such Purchaser has been advised and
understands that Sanchez, in issuing the Purchased Units, is relying upon, among
other things, the representations and warranties of such Purchaser contained in
this Article IV in concluding that such issuance is a “private offering” and is
exempt from the registration provisions of the Securities Act.



16

 

 

--------------------------------------------------------------------------------

 

 

(f) Rule 144. Such Purchaser understands that there is no public trading market
for the Purchased Units, that none is expected to develop and that the Purchased
Units must be held indefinitely unless and until Purchased Units or Conversion
Units received upon conversion thereof are registered under the Securities Act
or an exemption from registration is available. Each Purchaser has been advised
of and is aware of the provisions of Rule 144 promulgated under the Securities
Act.

(g) Reliance by Sanchez. Such Purchaser understands that the Purchased Units are
being offered and sold in reliance on a transactional exemption from the
registration requirements of federal and state securities laws and that Sanchez
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the Conversion
Units issuable upon conversion thereof.

           Section 4.06Short Selling.No Purchaser has engaged in any Short Sales
involving Common Units owned by it between March 1, 2015 and the date of
execution of this Agreement.

Article V
INDEMNIFICATION, COSTS AND EXPENSES

Section 5.01Indemnification by Sanchez.  Sanchez agrees to indemnify each
Purchaser and their respective Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a third party claim, as a result of, arising out of, or
in any way related to (i) the failure of any of the representations or
warranties made by Sanchez contained herein to be true and correct in all
material respects as of the date made (except with respect to any provisions
including the word “material” or words of similar import, with respect to which
such representations and warranties must have been true and correct) or (ii) the
breach of any covenants of Sanchez contained herein, provided that, in the case
of the immediately preceding clause (i), such claim for indemnification is made
prior to the expiration of such representation or warranty; provided,  however,
that for purposes of determining when an indemnification claim has been made,
the date upon which a Purchaser Related Party shall have given notice (stating
in reasonable detail the basis of the claim for indemnification) to Sanchez
shall constitute the date upon which such claim has been made;  provided,
 further, that the liability of Sanchez shall not be greater in amount than the
Purchase Price.  No Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 5.01.

Section 5.02Indemnification by the Purchasers.  Each Purchaser agrees, severally
and not jointly, to indemnify Sanchez, the General Partner and their respective
Representatives (collectively, “Sanchez Related Parties”) from, costs, losses,
liabilities, damages, or expenses of



17

 

 

--------------------------------------------------------------------------------

 

 

any kind or nature whatsoever, and hold each of them harmless against, any and
all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith, and
promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever (including
the reasonable fees and disbursements of counsel and all other reasonable
expenses incurred in connection with investigating, defending or preparing to
defend any such matter that may be incurred by them or asserted against or
involve any of them), whether or not involving a third party claim, as a result
of, arising out of, or in any way related to (i) the failure of any of the
representations or warranties made by such Purchaser contained herein to be true
and correct in all material respects as of the date made or (ii) the breach of
any of the covenants of such Purchaser contained herein, provided that, in the
case of the immediately preceding clause (i), such claim for indemnification
relating to a breach of any representation or warranty is made prior to the
expiration of such representation or warranty; provided,  however, that for
purposes of determining when an indemnification claim has been made, the date
upon which a Sanchez Related Party shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to such Purchaser
shall constitute the date upon which such claim has been made; provided,
 further, that the liability of such Purchasers shall not be greater in amount
than the sum of such Purchaser’s Purchase Price.  No Sanchez Related Party shall
be entitled to recover special, consequential or punitive damages under this
Section 5.02.

Section 5.03Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a third party claim
may be asserted by notice to the party from whom indemnification is sought;
provided,  however, that failure to so notify the indemnifying party shall not
preclude the indemnified party from any indemnification which it may claim in
accordance with this Article V, except as otherwise provided in Section 5.01 and
Section 5.02.

(b) Promptly after any Sanchez Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third Party Claim, but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known.  The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly, and in no event later than ten (10) days,
notify the Indemnified Party of its intention to do so, and the Indemnified
Party shall cooperate with the Indemnifying Party and its counsel in all
commercially reasonable respects in the defense thereof and the settlement
thereof. Such cooperation shall include, but shall not be limited to, furnishing
the Indemnifying Party with any books, records and other information reasonably
requested by the Indemnifying Party and in the Indemnified Party’s possession or
control.  Such cooperation of the Indemnified Party shall be at the cost of the



18

 

 

--------------------------------------------------------------------------------

 

 

Indemnifying Party.  After the Indemnifying Party has notified the Indemnified
Party of its intention to undertake to defend or settle any such asserted
liability, and for so long as the Indemnifying Party diligently pursues such
defense, the Indemnifying Party shall not be liable for any additional legal
expenses incurred by the Indemnified Party in connection with any defense or
settlement of such asserted liability; provided,  however, that the Indemnified
Party shall be entitled (i) at its expense, to participate in the defense of
such asserted liability and the negotiations of the settlement thereof and
(ii) if (A) the Indemnifying Party has, within ten (10) Business Days of when
the Indemnified Party provides written notice of a Third Party Claim, failed (y)
to assume the defense or employ counsel reasonably acceptable to the Indemnified
Party and (z) notify the Indemnified Party of such assumption or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as
incurred.  Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
include any admission of wrongdoing or malfeasance by, the Indemnified
Party.  The remedies provided for in this Section 5.03 are cumulative and are
not exclusive of any remedies that may be available to a party at law or in
equity or otherwise.

Section 5.04Tax Matters.  All indemnification payments under this Article V
shall be adjustments to the Purchase Price except as otherwise required by
applicable Law.

Article VI
MISCELLANEOUS

Section 6.01Expenses.  All costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with the
Basic Documents and the transactions contemplated thereby shall be paid by the
party incurring such costs and expenses;  provided, however, that, upon written
request, the Partnership shall reimburse each Purchaser who acquires $5,000,000
or more of Class A Preferred Units for such Purchaser’s out-of-pocket legal fees
and expenses incurred in connection with the negotiation and execution of the
Basic Documents, provided that such amount for each such Purchaser shall not
exceed $7,500.

Section 6.02Interpretation.  Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
or Exhibit to this Agreement, unless otherwise specified.  All Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement.  All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified.  The word



19

 

 

--------------------------------------------------------------------------------

 

 

“including” shall mean “including but not limited to” and shall not be construed
to limit any general statement that it follows to the specific or similar items
or matters immediately following it.  Whenever Sanchez has an obligation under
the Basic Documents, the expense of complying with that obligation shall be an
expense of Sanchez unless otherwise specified.  Any reference in this Agreement
to $ shall mean U.S. dollars.  Whenever any determination, consent or approval
is to be made or given by a Purchaser, such action shall be in such Purchaser’s
sole discretion, unless otherwise specified in this Agreement.  If any provision
in the Basic Documents is held to be illegal, invalid, not binding or
unenforceable, (i) such provision shall be fully severable and the Basic
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect
and (ii) the parties hereto shall negotiate in good faith to modify the Basic
Documents so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.  When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to the Basic
Documents, the date that is the reference date in calculating such period shall
be excluded.  If the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day.  Any words imparting
the singular number only shall include the plural and vice versa.  The words
such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.  The provision of a Table of Contents,
the division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenience of reference only and shall
not affect or be utilized in construing or interpreting this Agreement.

Section 6.03Survival of Provisions.  The representations and warranties set
forth in Section 3.01(a),  Section 3.02,  Section 3.04,  Section 3.08,  Section
3.09,  Section 3.11,  Section 3.12,  Section 4.01,  Section 4.02,  Section 4.04
and Section 4.05 hereunder shall survive the execution and delivery of this
Agreement indefinitely, the representations and warranties set forth in Section
3.16 shall survive for a period of three (3) years following the Closing Date
regardless of any investigation made by or on behalf of Sanchez or the
Purchasers, and the other representations and warranties set forth herein shall
survive for a period of fifteen (15) months following the Closing Date,
regardless of any investigation made by or on behalf of Sanchez or the
Purchasers.  The covenants made in this Agreement or any other Basic Document
shall survive the Closing and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment, conversion or repurchase thereof.  Regardless of any purported
general termination of this Agreement, the provisions of Article V and all
indemnification rights and obligations of Sanchez and the Purchasers thereunder,
and this Article VI shall remain operative and in full force and effect as
between Sanchez and each Purchaser, unless Sanchez and the applicable Purchaser
execute a writing that expressly (with specific references to the applicable
Section or subsection of this Agreement) terminates such rights and obligations
as between Sanchez and such Purchaser.

Section 6.04No Waiver; Modifications in Writing.

(a) Delay.  No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of



20

 

 

--------------------------------------------------------------------------------

 

 

any such right, power or remedy preclude any other or further exercise thereof
or the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to a party at law or in equity or otherwise.

(b) Specific Waiver.  Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of any Basic Document
(except in the case of the Partnership Agreement for amendments adopted pursuant
to Article XIII thereof) shall be effective unless signed by each of the parties
thereto affected by such amendment, waiver, consent, modification or
termination.  Any amendment, supplement or modification of or to any provision
of any Basic Document, any waiver of any provision of any Basic Document and any
consent to any departure by Sanchez from the terms of any provision of any Basic
Document shall be effective only in the specific instance and for the specific
purpose for which made or given.  Except where notice is specifically required
by this Agreement, no notice to or demand on Sanchez in any case shall entitle
Sanchez to any other or further notice or demand in similar or other
circumstances.  Any investigation by or on behalf of any party shall not be
deemed to constitute a waiver by the party taking such action of compliance with
any representation, warranty, covenant or agreement contained herein.

Section 6.05Binding Effect.  This Agreement shall be binding upon Sanchez, each
of the Purchasers and their respective successors and permitted assigns.  Except
as expressly provided in this Agreement, this Agreement shall not be construed
so as to confer any right or benefit upon any Person other than the parties to
this Agreement and their respective successors and permitted assigns,  except 
that the Placement Agent is an intended third party beneficiary of Article
III  and Article IV hereof.

Section 6.06Non-Disclosure.

            (a)For one year after the Closing Date, no Purchaser shall, directly
or indirectly, disclose to any person any information received from Sanchez, in
any form, whether acquired prior to or after the Closing Date, relating to the
business and operations of the Partnership Entities; provided,  however, that
information shall not be deemed confidential information for purposes of this
Section 6.06, where such information (i) was already known to such Purchaser (or
its Representatives) at the time of disclosure, (ii) later becomes known to such
Purchaser by having been disclosed to such Purchaser (or its Representatives) by
a third party to such Purchaser’s knowledge not subject to any legally binding
obligation to keep such information confidential or otherwise prohibited from
transmitting such information, (iii) is or becomes publicly known through no
wrongful act of such Purchaser (or its Representatives), or (iv) is
independently developed by such Purchaser (or its Representatives) without
reference to any confidential information disclosed to such Purchaser under this
Agreement. Notwithstanding the foregoing, a Purchaser may disclose any
information relating to the business and operations of the Partnership Entities
(i) to its Representatives, Affiliates, and funding sources and limited
partners, investors, and potential investors of such Purchaser and its
Affiliates, to whom such disclosure is necessary or convenient and who in each
case either (1) acknowledge that they are bound by the confidentiality
provisions of this Agreement or (2) are bound by confidentiality obligations to
the Purchaser or its Affiliates that are at least as stringent as the
confidentiality provisions of this Agreement, and in each case the Purchasers
shall use reasonable best efforts to cause such Representatives, Affiliates, and
funding sources and limited partners, investors, and



21

 

 

--------------------------------------------------------------------------------

 

 

potential investors of such Purchaser and its Affiliates to keep any
such  information confidential; (ii) to any transferee or proposed transferee of
the Purchased Units permitted under the Partnership Agreement; (iii) as required
by applicable Law or any securities exchange or market rule; (iv) as may be
requested or required by any Governmental Authority (provided that such
Purchaser first notifies Sanchez and gives Sanchez the opportunity to contest
such request or requirement, in each case as permitted by applicable Law (except
no such opportunity shall be afforded in the case of a routine audit or
examination by, or a blanket document request from, a governmental or regulatory
entity that does not reference the Partnership)); or (v) except with prior
notice of such request for disclosure to, and consent of, Sanchez (which consent
may be withheld in Sanchez’s sole discretion).

         (b)Other than filings made by Sanchez with the Commission, the
Partnership Entities and any of their respective Representatives shall disclose
the identity of, or any other information concerning the Purchasers or any of
their respective Affiliates only after providing the Purchasers a reasonable
opportunity to review and comment on such disclosure (with such comments being
incorporated or reflected, to the extent reasonable, in any such disclosure);
provided,  however, that nothing in this Section 6.06 shall delay any required
filing or other disclosure with the Commission, NYSE MKT or any Governmental
Authority or otherwise hinder the Partnership Entities’ or their
Representatives’ ability to timely comply with all laws or rules and regulations
of the Commission, NYSE MKT or other Governmental Authority.

          (c)Notwithstanding anything to the contrary in this Section 6.06,
 Sanchez agrees that the Purchasers may (i) publicize their ownership in
Sanchez, as well as the identity of Sanchez, the size of the investment and its
pricing terms with respect to the Class A Preferred Units on its internet site
or in marketing materials, press releases, published “tombstone” announcements
or any other print or electronic medium and (ii) display Sanchez’s logo in
conjunction with any such reference.

           (d)By 9:00 a.m., New York City time, on the trading day immediately
following the date of this Agreement, Sanchez shall issue a press release (the
“Press Release”) reasonably acceptable to the Placement Agent disclosing all
material terms of the transactions contemplated hereby.  Sanchez shall not
publicly disclose the name of any Purchaser or an affiliate of any Purchaser, or
include the name of any Purchaser or an affiliate of any Purchaser in any press
release or filing with the Commission (other than the registration statement to
be filed pursuant to the Registration Rights Agreement) or any regulatory agency
or trading market, without the prior written consent of such Purchaser, except
(i) as required by federal securities law in connection with (A) the
registration statement contemplated by the Registration Rights Agreement and (B)
the filing of final transaction documents (including signature pages thereto)
with the Commission and (ii) to the extent such disclosure is required by law,
request of the Commission or trading market regulations, in which case Sanchez
shall provide the Purchasers with prior written notice of such disclosure
permitted under this subclause (ii). 

Section 6.07Communications.  All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses



22

 

 

--------------------------------------------------------------------------------

 

 

           (a)If to a Purchaser, to the address specified on such Purchaser’s
signature page hereto.

(b)If to Sanchez:

Sanchez Production Partners LP

1000 Main Street, Suite 3000

Houston, TX 77002

Attention:  Charles C. Ward 

Email: cward@sanchezpp.com;  

 

with a copy to (which shall not constitute notice):

 

Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston TX 77002

Attention: Scott Olson
Facsimile: 713-238-7410

Email: solson@andrewskurth.com

 

or to such other address as Sanchez or the Purchasers may designate in
writing.  All notices and communications shall be deemed to have been duly
given:  at the time delivered by hand, if personally delivered; upon actual
receipt if sent by certified or registered mail, return receipt requested, or
regular mail, if mailed; upon actual receipt of the overnight courier copy, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

Section 6.08Removal of Legend.  In connection with a sale of the Purchased Units
by a Purchaser in reliance on Rule 144, the applicable Purchaser or its broker
shall deliver to the transfer agent and Sanchez a broker representation letter
providing to the transfer agent and Sanchez any information Sanchez deems
necessary to determine that the sale of the Purchased Units is made in
compliance with Rule 144, including, as may be appropriate, a certification that
the Purchaser is not an Affiliate of Sanchez and regarding the length of time
the Purchased Units have been held.  Upon receipt of such representation letter,
Sanchez shall promptly direct its transfer agent to remove the notation of a
restrictive legend in such Purchaser’s or the book-entry account maintained by
the transfer agent, including the legend referred to in Section 4.05, and
Sanchez shall bear all costs associated therewith.  After a registration
statement under the Securities Act permitting the public resale of the Purchased
Units has become effective or any Purchaser or its permitted assigns have held
the Purchased Units for one year, if the book-entry account of such Purchased
Units still bears the notation of the restrictive legend referred to in Section
4.05,  Sanchez agrees, upon request of the Purchaser or permitted assignee, to
take all steps necessary to promptly effect the removal of the legend described
in Section 4.05 from the Purchased Units, and Sanchez shall bear all costs
associated therewith, regardless of whether the request is made in connection
with a sale or otherwise, so long as such Purchaser or its permitted assigns
provide to Sanchez any information Sanchez deems reasonably necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including (if there is no such registration statement) a
certification that the holder is not an Affiliate of



23

 

 

--------------------------------------------------------------------------------

 

 

Sanchez and regarding the length of time the Purchased Units have been held. 
Sanchez shall cooperate with each Purchaser to effect the removal of the legend
referred to in Section 4.05 at any time such legend is no longer appropriate.

Section 6.09Entire Agreement.  This Agreement, the other Basic Documents and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by Sanchez or any of its Affiliates or the Purchasers or any of their
respective Affiliates set forth herein or therein.  This Agreement, the other
Basic Documents and the other agreements and documents referred to herein or
therein supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 6.10Governing Law; Submission to Jurisdiction.    This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 6.11Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.





24

 

 

--------------------------------------------------------------------------------

 

 

Section 6.12Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

[Remainder of Page Left Intentionally Blank]

 

 

25

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

SANCHEZ PRODUCTION PARTNERS LP

 

By:  Sanchez Production Partners GP LLC, 

its general partner

 

By: 

Name:  Charles C. Ward

Title:  Chief Financial Officer

 





[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 



 

By:  __/s/ Darren Schuringa_________________

Name:  Darren Schuringa

Address:  111 West 110th St., Apt 4C

    New York, NY 10026

Fax:  (212) 317-5128

Email:  dschuringa@yorkvillecapital.com

 

 

By:  ___/s/ Sarah Schuringa______________

Name:  Sarah Schuringa

Address:  150 East 77th St., Apt 7C

    New York, NY 10075

Fax: 

Email: 

 

 

By:  ___/s/ Grace Schuringa_____________

Name:  Grace Schuringa

Address:  150 East 77th St., Apt 7C

    New York, NY 10075

Fax: 

Email: 

 

 

By:  ____/s/ William Hershey____________

Name:  William Hershey

Address:  200 East 33rd St., Apt 8E

    New York, NY 10016

Fax:  (212) 317-8125

Email:  whershey@yorkvillecapital.com

 

 

By:  ____/s/ Michael Borges_____________

Name:  Michael Borges

Address:  264 West 23rd St., Apt 3B

    New York, NY 10011

Fax:  212-317-8125

Email:  mborges@yorkvillecapital.com

 

 

 

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

Purchaser

Purchased

Units

Purchase Price

 

 

 

Darren Schuringa


158,125 

$253,000

Sarah Schuringa


31,250 

$50,000

Grace Schuringa


31,250 

$50,000

William Hershey


12,500 

$20,000

Michael Borges


1,250 

$2,000

 

Total:


234,375 

 

$375,000

 

 

 

 

 

Schedule A-1

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF OPINION OF ANDREWS KURTH LLP



See attached.

 

 

 

 

 

 

 

 

 

 

 



Exhibit C-2

 

US 2654124v.14

 

--------------------------------------------------------------------------------